Order affirmed, with ten dollars costs and disbursements, upon the grounds (a) that it appears that the justice presiding at the Special Term took oral proof, which is not contained in this record; and (b) that the direction in-such order for payment of the alimony accruing since the demand was made *931only as a condition of the defendant’s being purged of the contempt arising from his failure to pay as demanded. The order leaves to a future application the question of punishment for such contempt if defendant fail to purge himself thereof, and it cannot be anticipated that such final order, if it has to be made, will include such subsequent alimony in the fine. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.